DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           M.M., the mother,
                              Appellant,

                                    v.

          DEPARTMENT OF CHILDREN AND FAMILIES, and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                              No. 4D17-2869

                          [December 18, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael C. Heisey, Judge; L.T. Case No. 562017DP000096.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Marynelle Hardee, Guardian ad Litem Program, Gainesville, and David
P. Krupski, Guardian ad Litem Program, Sanford, for appellee Guardian
ad Litem Program.

   Melissa Kay Cline, Department of Children & Families, Children’s Legal
Services, Vero Beach, and Kelley Schaeffer, Department of Children &
Families, Children’s Legal Services, for appellee Department of Children
and Families.

PER CURIAM.

   Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.